NO. 07-11-0138-CV
                              IN THE COURT OF APPEALS
                       FOR THE SEVENTH DISTRICT OF TEXAS
                                      AT AMARILLO
                                         PANEL D
                                      APRIL 18, 2011
                          ______________________________


                               In re LUIS S. LAGAITE JR.,
                                                                 Relator
                          ______________________________
                      Original Proceeding for Writ of Mandamus
                          ______________________________
Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


       Pending before the trial court is the petition for writ of mandamus filed by Luis S.

Lagaite, Jr. He asks us to order the Honorable Ana Estevez, Judge, 251st District Court,

Potter County, to convene trial and enter a judgment in cause number 97,061-C

pending in said court. Attached to the petition was an “Order Denying Plaintiff’s Motion

for Hearing and Motion for Trial” signed by the trial court on March 9, 2011. In it, the

trial court observed that “…none of the defendants have been served in this case, and

none have appeared.” Moreover, Lagaite did not dispute this determination through the

petition filed with us. Given this, we cannot grant him the relief sought for neither a trial

can begin against defendants nor final judgment be entered against them if they have

yet to be served with citation. It is a matter of due process.
Accordingly, the petition for writ of mandamus is denied.


                                         Per Curiam




                                     2